                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        Chambers of                                                       101 West Lombard Street
GEORGE L. RUSSELL, III                                                   Baltimore, Maryland 21201
 United States District Judge                                                 410-962-4055


                                         April 30, 2019

MEMORANDUM TO PARTIES RE:                   Rene Ramsey v. Broadway Service Incorporated
                                            Civil Action No. GLR-18-2735

Dear Parties:

       Pending before the Court is Plaintiff Rene Ramsey’s Motion for Reconsideration. (ECF
No. 10). Upon consideration, the Ramsey’s Motion will be denied.

        Rules 59(e) and 60(b) govern motions to reconsider final judgments. See Fayetteville
Inv’rs v. Commercial Builders, Inc., 936 F.2d 1462, 1469 (4th Cir. 1991). Rule 59(e) controls
when a party files a motion to alter or amend within twenty-eight days of the final judgment.
Bolden v. McCabe, Weisberg & Conway, LLC, No. DKC 13-1265, 2014 WL 994066, at *1 n.1
(D.Md. Mar. 13, 2014). If the Motion is filed later, Rule 60(b) controls. Id. Ramsey filed his
Motion thirty days after the January 14, 2019 judgment in this case, so Rule 60(b) controls here.
Under Rule 60(b), a district court may relieve a party from a final judgment under a limited set
of circumstances, including “mistake, inadvertence, surprise, or excusable neglect,” “newly
discovered evidence,” and “fraud.” Fed.R.Civ.P. 60(b)(1)–(3). Rule 60(b) does not authorize a
motion merely for reconsideration of a legal issue. United States v. Williams, 674 F.2d 310, 312
(4th Cir. 1982).

       In his Motion, Ramsey argues that the Court dismissed his Complaint based on wrong
information, without providing any specifics, and otherwise attempts to reiterate his claim.
Because Ramsey does not present any Rule 60 grounds, and for the reasons stated in the Court’s
January 14, 2019 Order, (see ECF No. 9), Ramsey’s Motion is DENIED.

       Despite the informal nature of this memorandum, it shall constitute an Order of this
Court, and the Clerk is directed to docket it accordingly and mail a copy to Ramsey at his
address of record.

                                                    Very truly yours,

                                                           /s/
                                                    _________________________
                                                    George L. Russell, III
                                                    United States District Judge
